Name: Commission Regulation (EEC) No 1326/80 of 30 May 1980 fixing the export refunds on syrups and certain other sugar products, exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/18 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1326/80 of 30 May 1980 fixing die export refunds on syrups and certain other sugar products, exported in the natural state equal to one-hundredth of an amount which takes account, on the one hand, of the difference between the intervention price for white sugar for the Commu ­ nity area with the largest surplus for the month for which the basic amount is fixed and quotations or prices for white sugar on the world market and, on the other, of the need to establish a balance between the use of Community basic products in the manufac ­ ture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements ; Whereas the application of the basic amount may be limited to some of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 3330/74 ; Whereas, if the- refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the refunds referred to above must be fixed every month ; whereas they may be altered in the intervening period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (^ as last amended by Regulation (EEC) No 1396/78 (2), and in particular the first sentence of the last subparagraph of Article 1 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 19 of Regulation (EEC) No 3330/74 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (d) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 8 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that the export refund on 100 kilograms of the products listed in Article 1 (1 ) (d) of Regulation (EEC) No 3330/74 is equal to the basic amount multiplied by the sucrose content, including, where appropriate, other sugars expressed as sucrose ; whereas the sucrose content of the product in question is determined in accordance with Article 13 of Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (5), as last amended by Regula ­ tion (EEC) No 1467/77 ('); Whereas Article 7 of Regulation (EEC) No 766/68 provides that the basic amount of the refund on sorbose exported in the natural state must be equal to the basic amount of the refund less one-hundredth of the production refund applicable, pursuant to Council Regulation (EEC) No 1400/78 of 20 June 1978 laying down general rules for the production refund on sugar used in the chemical industry (7), to the products listed in Annex I to the last mentioned Regulation ; Whereas the basic amount of the refund on the other products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 3330/74 exported in the natural state must be HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 3330/74, exported in the natural state, shall be as set out in the Annex hereto. (&gt;) OJ No L 359, 31 . 12. 1974, p. 1 . (2) OJ No L 170, 27. 6. 1978, p. 1 . (3) OJ No L 143, 25. 6. 1968, p. 6. (&lt;) OJ No L 167, 26. 6. 1976, p. 13 . (5 ) OJ No L 50, 4. 3 . 1970, p. 1 . (*) OJ No L 162, 1 . 7. 1977, p. 6. (7 ) OJ No L 170, 27. 6. 1978 , p. 9 . Article 2 This Regulation shall enter into force on 1 June 1980 . 31 . 5. 80 Official Journal of the European Communities No L 135/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President ANNEX to die Commission Regulation of 30 May 1980 fixing die export refunds on syrups and certain other sugar products exported in die natural state (ECU/ 100 kg) CCT heading No Description Basic amount per percentage point of sucrose content (') 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups (other than lactose, glucose and maple) : ex II. Other, excluding sorbose 0 E. Artificial honey, whether or not mixed with natural honey 0 ex F. Caramel made from sugar falling within heading No 17.01 0 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : l IV. Other (than lactose, glucose and isoglucose syrups) 0 (!) The basic amount is not applicable to syrups which are less than 85 */ ¢ pure (Regulation (EEC) No 394/70). Sucrose content is deter ­ mined in accordance with Article 13 of Regulation (EEC) No 394/70.